Citation Nr: 1546742	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the October 1998 and May 1999 rating decisions that denied service connection for a right knee disability, to include posttraumatic degenerative changes.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic degenerative changes, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1944 to January 1948.  The Veteran is in receipt of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that, in pertinent part, continued the denial of entitlement to service connection for posttraumatic degenerative changes, right knee, because the evidence submitted was not new and material.  The Veteran filed a notice of disagreement in April 2014 and was provided with a statement of the case in November 2014.  The Veteran perfected his appeal with a January 2015 VA Form 9. 

The Veteran testified in front of the undersigned Veterans Law Judge at a Board video-conference hearing in August 2015.  A copy of the transcript from that hearing has been reviewed and associated with the claims file.

The Board notes that on his notice of disagreement, the Veteran stated that he was aware that the evidence he submitted was not new and material but believed the original denial was clear and unmistakable error by the VA.  The Veteran stated that he was treated in service for the knee condition and currently suffers from the same knee condition.  In a November 2014 rating decision, the RO concluded that no revision was warranted in the decision to deny compensation for posttraumatic degenerative changes, right knee, as clear and unmistakable error had not been shown in the October 1998 and May 1999 rating decisions.  The November 2014 statement of the case also included a discussion of whether clear and unmistakable error had been shown in the October 1998 and May 1999.  At the August 2015 Board hearing, the Veteran clarified that he was seeking a CUE claim in regards to the original denial of entitlement to service connection for his right knee disability.  

As the RO conducted a de novo review of whether CUE was shown in the October 1998 and May 1999 rating decisions, the Board accepts the January 2015 VA Form 9 as a valid and timely notice of disagreement with the November 2014 rating decision.  Additionally, pursuant to the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board waives the requirement of filing a substantive appeal in regards to this issue.  See 38 C.F.R. §§ 20.2, 20.102 (2015).  Accordingly, the issues on appeal have been properly characterized on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the August 2015 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In final decisions issued in October 1998 and May 1999, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability, to include posttraumatic degenerative changes. 

2.  The Veteran has not alleged an error of fact or law in the October 1998 and May 1999 rating decisions that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

3.  In a final decision issued in July 2007, the RO, in relevant part, denied entitlement to service connection posttraumatic degenerative changes, right knee.  

4.  Evidence submitted since the July 2007 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection posttraumatic degenerative changes, right knee.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the October 1998 and May 1999 rating decisions.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2. The July 2007 rating decision denying service connection for posttraumatic degenerative changes, right knee, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

3.  New and material evidence has not been received to reopen the previously denied claim of service connection for posttraumatic degenerative changes, right knee.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  

In regards to the Veteran's claim for an earlier effective date based on CUE, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

In regards to the Veteran's claim to reopen, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in February 2014. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained. 

In this case, the Veteran's service treatment records prior to December 1946 are not available.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
The Board notes that the Veteran has not been provided with an examination in conjunction with is most recent request to reopen his claim.  The Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claim may not be reopened, a discussion of whether the Veteran should be afforded a VA examination is not necessary. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal, clarified the Veteran's contentions, and explained the requirements for substantiating his claims.  As such, the Board finds that the undersigned VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

CUE

The Veteran contends there was CUE in the original denial of service connection for a right knee disability because he was treated in service for the knee condition and currently suffers from the same knee condition.  See April 2014 notice of disagreement.  

An October 1998 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran was notified of this decision by way of a letter dated October 29, 1998.  Within one year of that letter, the Veteran submitted a December 1998 private opinion.  See 38 C.F.R. § 3.156(b) (2015).  The RO then reconsidered the October 1998 decision.  In a May 1999 rating decision, the RO continued the denial.  The Veteran was notified of that decision by way of a letter dated May 27, 1999.  The Veteran filed a notice of disagreement in June 1999, within a year of both rating decisions.  Thus the notice of disagreement applied to both the October 1998 and May 1999 rating decisions.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir.1994) ("There can be only one valid [notice of disagreement] as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision has been rendered in that matter, or the appeal has been withdrawn by the claimant.").  The Veteran was then issued a statement of the case in June 1999.  However, the Veteran did not submit a timely substantive appeal and the decisions became final.  See 38 C.F.R. § 19.32 (2015).  

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).
Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. 40, 44.

In this case, the pertinent laws and regulations at the time of the October 1998 and May 1999 rating decisions were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(a) provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (1998).  Further, 38 C.F.R. § 3.303(b) provided that for a chronic disease service connection is warranted if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  Service connection could also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a) (1998).

At the time of the October 1998 and May 1999 rating decisions the evidence of record included the Veteran's service treatment records; the Veteran's DD214 that shows he received the Combat Infantry Badge; a January 1948 application for service connection for a right knee condition; an August 1951 VA examination; a July 1998 statement from the Veteran's cousin; and a December 1998 private opinion.  

As noted above, service treatment records prior to December 1946 are not available.  A December 1946 reenlistment examination shows that the Veteran reported no serious injuries, illnesses, or operations.  On physical examination the Veteran had no musculoskeletal defects.  A November 1947 neuropsychiatric hospital admission shows that the Veteran reported a history of being a platoon runner until a right patella injury while on guard duty.  The Veteran was then switched to duties of linesman and switch board operator.  On physical examination the Veteran's bones and joints were noted as normal.  

The January 1948 application for VA benefits shows that the Veteran reported that his right knee was bothered by change in weather. 

The August 1951 VA examination shows that the Veteran reported that sometime in the latter part of 1944 or the early part of 1945, when he was on guard duty in an old building in France near the German border the building collapsed.  He reported that his right knee was under a number of parts of the building and although it was not actually struck, there was a great deal of pressure on it.  The Veteran reported that at the time of the examination, his right knee ached during damp and cold weather.  The Veteran reported that he thought he had "a sort of rheumatism in it".  On physical examination, the appearance of the right knee was normal.  There was no limitation of motion.  There was no abnormal mobility.  The examiner noted that the Veteran was able to squat without difficulty.  X-rays of the right knee were normal and the examiner diagnosed arthralgia, right knee, or right knee pain.  

In the July 1998 statement, the Veteran's cousin reported that he remembers as a child hearing his parents talk about the Veteran's knee injuries and reading letters from him stating the same.  The Veteran's cousin reported that he knows the Veteran was transferred from being a foot soldier to lighter duty as a result of his injury.  He reported that when the Veteran came home his right knee would bother him when they went fishing because of the discomfort he felt when walking on uneven ground.  The Veteran's cousin reported that this was in the late 1970s

In the October 1998 rating decision, the RO noted the above mentioned evidence.  The RO then resolved reasonable doubt in favor of the Veteran and found that the Veteran was treated for a right knee injury in-service.  The RO then concluded that although there was probable treatment in service for a right knee injury, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  

In a December 1998 private opinion, Dr. Phillip Haley wrote that he was writing to confirm that the problems the Veteran was experiencing with his right knee date from an injury while on active duty in military service during World War II.  Dr. Haley noted that examination and x-rays and MRI scanning confirmed the presence of posttraumatic degenerative changes in the knee. 

In the May 1999 rating decision, the RO concluded that there was no indication that Dr. Haley has personal knowledge of the injury, and there was no evidence that these post traumatic degenerative changes were either diagnosed in service or manifested itself to a compensable degree within one year following the veteran's separation from active duty.  The RO also concluded that there was no evidence of a disability continuously since the Veteran's separation from active duty.  The RO then continued the previous denial of service connection for a right knee disability to include post traumatic degenerative changes is continued.

Based on the above, the Board finds that the October 1998 and May 1999 rating decisions did not contain CUE.  

The Board notes that at the August 2015 Board hearing, the Veteran's representative asserted that the RO failed to address the January 1948 right knee claim as evidence of continuity of symptoms.  The Veteran's representative also asserted that a 1998 VA examination failed to address the scar on the Veteran's knee.

In regards to the Veteran's assertions that the 1998 VA examination did not consider the Veteran's right knee scar, the Board notes there is no 1998 right knee examination associated with the claims file or any indication that there was a 1998 VA examination conducted for the Veteran's right knee.  Additionally, the Board acknowledges that neither rating decision specifically notes a right knee scar.  Nonetheless, in the October 1998 and May 1999 rating decisions, the RO conceded the Veteran's in-service injury as the Veteran is a recipient of the Combat Infantry Badge.  See 38 U.S.C.A. § 1154(b) (West 1991, 2014).  Therefore, the Board finds that the Veteran's in-service injury was known to the adjudicators at the time of the October 1998 and May 1999 rating decisions.  Therefore, the lack of specific mention and consideration of the Veteran's right knee scar was not a clear and unmistakable error that would have would have manifestly changed the outcome of the rating decisions.  

In regards to the Veteran's assertions that the RO failed to address the January 1948 right knee claim as evidence of continuity of symptoms, the Board acknowledges that the October 1998 and May 1999 rating decisions do not specifically note or discuss the January 1948 claim.  However, the Board finds that the lay assertions of continuity of symptomatology were known to the adjudicators as the October 1998 and May 1999 rating decisions discussed the Veteran's cousin's statement regarding the Veteran's symptoms after service.  Furthermore, even if the Board were to find that the January 1948 claim was undebatable evidence of continuity of symptomatology, the Board cannot find that it would have manifestly changed the outcome of the October 1998 and May 1998 rating decisions.  

In this regards, the Board notes the RO's discussion of the medical evidence after the Veteran's conceded in-service injury.  Specifically, the 1946 and 1947 physical examinations show that the Veteran's right knee was normal.  Additionally, the August 1951 VA examination resulted in a diagnosis of right knee arthralgia, or right knee pain.  And, on physical examination, the appearance of the right knee was normal; there was no limitation of motion; there was no abnormal mobility; the Veteran was able to squat without difficulty; and there was no abnormal crepitus.  Instead, the Board finds that specifically considering the January 1948 claim would essentially amount to reweighing the lay evidence of continuity with the medical evidence then of record, which, as discussed above, does not rise to the level of CUE.  

Finally, the Veteran's assertion that he was treated in service for a knee condition and currently suffers from the same knee condition, is again merely expressing disagreement as to how the evidence was weighed in the October 1998 and May 1999 rating decisions.  

As such, the Board finds that the October 1998 and May 1999 rating decisions did not contain undebatable error of law or fact that would have manifestly changed the outcome of the decision to deny service connection for right knee disorder; therefore, the October 1998 and May 1999 RO decisions does not contain CUE, and the claim or motion for revision based on CUE must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran's claim of service connection for post-traumatic degenerative changes of the right knee was denied in the October 1998, May 1999, August 2004, November 2006, and July 2007 decisions.  Because the Veteran did not initiate or complete his appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105 applies.  As such, the Veteran's claim for this benefit may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  VA must review all the evidence submitted the last final disallowance of the claim, in this case the RO's July 2007 rating decision, in order to determine the claim must be reopened.

In the July 2007 rating decision, the RO, in relevant part, declined to reopen and continued the denial of entitlement to service connection for post-traumatic degenerative changes of the right knee, on the basis that new and material had not been received.  The evidence of record at the time of the July 2007 rating decision included the Veteran's service treatment records that show he suffered a right knee injury; the Veteran DD214 that shows the Veteran is in receipt of the Combat Infantry Badge; a January 1948 claim for a right knee disability; an August 1951 VA examination showing a diagnosis of right knee arthralgia; a July 1998 statement from the Veteran's cousin concerning the Veteran's symptoms after service; a December 1998 private statement from Dr. Haley showing a diagnosis of post-traumatic degenerative changes of the right knee; a July 2006 statement from the Veteran indicating an onset of symptoms as early as 1981; and private treatment records dated June 1998 to May 2007, including a May 2007 statement from Dr. Sievert, which indicates a post-service diagnosis and treatment of right knee pain, and a history of a 1945 in-service right knee injury.

Based upon the foregoing, the RO, by a rating decision dated in July 2007, denied a reopening of the claim of service connection for post-traumatic degenerative changes of the right knee.  That decision was predicated on a finding that the record contained no new and material evidence sufficient to show that the present knee post-traumatic degenerative changes were incurred in or caused by the Veteran's military service.

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on July 9, 2007.  He did not initiate appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The rating decision became final based on the evidence then of record.

The Veteran filed a claim to reopen in June 2013.  The evidence associated with the claims file since the July 2007 rating decision includes the Veteran's notice of disagreement in which the Veteran reported he does not have any new and material evidence and the Veteran's August 2015 Board hearing testimony to the effect that he has a right knee scar due to the in-service accident, which he proffers as support that he sustained a right knee injury during service.

To the extent that the Veteran's testimony shows that he suffered a right knee injury while engaged in combat and as a result he experienced right knee problems since service, the evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, the Veteran's previously submitted lay evidence of January 1948, July 1998, and July 2006 substantially articulated the same contentions.  An in-service right knee injury due to the Veteran's combat service has already been conceded as the RO considered this fact when rendering the previous rating decisions of October 1998, May 1999, August 2004, November 2006, and July 2007.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

As the testimony involving the in-service right knee injury does not relate to an unestablished fact necessary to substantiate the claim, that is, the present post-traumatic degenerative changes of the right were incurred in or caused by the Veteran's military service, the evidence is not new and material evidence under 38 C.F.R. § 3.15.

The present issue is whether new and material evidence has been received to reopen the previously denied claim of service connection for post-traumatic degenerative changes of the right knee.  To the extent that the Veteran and his representative want to argue that the findings contained in the private medical statements of December 1998 and May 2007 constitute new and material evidence, such evidence is not new and material evidence as it is cumulative, that is, these private medical statements were previously of record and considered at the time of final rating July 2007 rating decision.

As the additional evidence is not new and material, the claim of service connection for post-traumatic degenerative changes is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal alleging CUE in the October 1998 and May 1999 rating decisions that denied entitlement to service connection for a right knee disability, to include degenerative changes, is denied.  

As new and material evidence has not been received, the previously denied claim of service connection for post-traumatic degenerative changes, right knee, and the appeal is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


